Citation Nr: 1025919	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability, 
to include trochanteric bursitis.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a right heel 
disability.

7.  Entitlement to service connection for a right elbow 
disability, to include epicondylitis.

8.  Entitlement to service connection for a left elbow 
disability, to include epicondylitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to June 1990, 
January 1991 to June 1991, June 1996 to February 1997, March 2003 
to June 2003, and November 2004 to December 2005.  It also 
appears that the Veteran may have had additional periods of 
active service, to include a recent period of active duty that 
reportedly began in August 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from April 2005 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

The April 2005 rating decision denied service connection for 
right elbow epicondylitis, left elbow epicondylitis, and right 
hip trochanteric bursitis.  The Veteran was notified of this RO 
decision via a letter dated May 2, 2005.  In December 2005, the 
RO received a VA Form 21-4138, Statement in Support of Claim, 
from the Veteran.  In the first paragraph, the Veteran stated 
that he "recently returned from a virtually year long deployment 
to Iraq" and that before his deployment he had service 
connection disability claims pending for impairments to his 
elbows and hips.  The Veteran then stated, "Please advise the 
current status of these claims."  A DD Form 214 of record 
indicates that the Veteran separated from a period of active duty 
on December 15, 2005, and received imminent danger pay while 
serving in Iraq.  

The December 2006 rating decision indicates that the previous 
denial of service connection for these claims was confirmed and 
continued.  The Board notes that the Veteran's notice of 
disagreement was received in April 2007 regarding the December 
2006 rating decision.  While the April 2007 notice of 
disagreement was not timely with regard to the April 2005 rating 
decision, the Board finds that there has been a continuous 
prosecution of the service connection claims for disabilities of 
his bilateral elbows and right hip.  As such, the Board concludes 
that the April 2005 rating decision is on appeal for these 
claims.  The Veteran is not prejudiced by this decision because 
his original claim for these disabilities could be used as the 
effective date if service connection is awarded in the future.  
The Board has characterized these issues accordingly on the title 
page.

In September 2009, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

The Veteran has submitted several notices requesting that 
the payment of his disability compensation be suspended 
due to his recall to active duty starting in August 2009.  
It is not clear from the record whether or not action has 
been taken by the RO to suspend payments.  Accordingly, 
for purposes of ensuring that appropriate action has been 
taken, this matter is referred to the RO for any required 
action.  See VA Adjudication Procedure Manual, M21-1MR, 
III.v.4.C.16.d; VA Office of General Counsel Opinion 10-
2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for service connection 
for bilateral shoulders, bilateral hips, bilateral elbows, right 
knee, and right heel disabilities.  38 C.F.R. § 19.9 (2009).  The 
following further development is required.

VA Treatment Records

The Veteran indicated at the September 2009 Board hearing that he 
has received treatment at the Stratton VA Medical Center (VAMC) 
in Albany since 2005.  (See Transcript "Tr." at 9-10.)  The 
March 2009 supplemental statement of the case indicates that 
treatment records from the VAMC in Albany have been obtained 
through February 24, 2009.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, current VA 
treatment must be associated with the claims file.  

Service Department Records

The Board notes that, in addition to his active service periods 
listed in the Introduction, it was reported in the Veteran's 
notice of disagreement that he participated on active duty for 
training (ACDUTRA) in 2006 and was projected to participate in 
ACDUTRA in 2007.  See VA Form 21-8951-2 (noting the number of 
days, but not the specific date ranges, the Veteran had ACDUTRA 
in 2006 and 2007).  Further, an October 2004 response to a 
request for the Veteran's service treatment records located at 
the Records Management Center indicates that there were no 
records "at code 13 for this person."  It notes that "if you 
make another PIES request, and address it yourself to code 11, it 
will go through DPRIS and any imaged records that are available 
will be furnished in response to your request."  It is not clear 
from the record whether a follow-up request was made to code 11.  
In this regard, the record does contain many of the Veteran's 
service treatment records, but it is not clear if all available 
service treatment records have been obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2009) (stating that VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency, including service treatment records).  On 
remand, confirmation needs to be obtained concerning the specific 
ACDUTRA periods, and efforts need to be made to obtain any 
available service treatment records from these periods that have 
not already been obtained.  Additionally, confirmation needs to 
be obtained regarding all of the Veteran's several periods of 
active service, to include a recent period of active duty that 
reportedly began in August 2009, for purposes of ensuring that 
all of his service treatment records have been obtained.  

VA Examination

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and  
(B) establishes that the Veteran suffered an event, injury or 
disease in service;  
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  For the following reasons, the 
Board finds that the Veteran should be afforded a VA examination 
to obtain nexus opinions to make a decision with respect to his 
service connection claims.

The record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, for all of the issues on appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim . . . even though the disability resolves prior to the 
Secretary's adjudication of the claim").  In this regard, a May 
2006 private treatment record from The Center for Rheumatology 
reflects assessments of enthesopathy of the hips and probable 
rotator cuff disease of the shoulders.  A June 2004 private 
treatment record from The Center for Rheumatology reflects that 
the Veteran has pain in both elbows consistent with medial 
epicondylitis.  Regarding the right knee, the record reflects 
that the Veteran was diagnosed with a medial meniscus tear and 
had arthroscopic surgery, with partial medial meniscectomy in 
November 2002.  Additionally, a January 2003 private medical 
report from P.P.H., M.D., reflects an impression of pes anserinus 
bursitis of the right knee secondary to possible arthroscopy or 
incidental finding, and an April 2008 VA treatment record notes 
an assessment of right trochanteric bursitis.  As for his right 
heel, the Veteran testified that he was issued a custom orthotic 
for such in February 2009 by the Albany VAMC.  See February 2009 
VA treatment record (reflecting that the Veteran was fitted and 
delivered a three-quarter length custom orthotic).  

Regarding evidence of record that the Veteran suffered an event, 
injury or disease in service, the Veteran's DD Form 214 indicates 
that his military occupational specialty (MOS) was an ammunition 
specialist.  In particular, the Veteran testified at the 
September 2009 Board hearing that he injured his right knee 
because of the "wear and tear from the military."  (See Tr. at 
16.)  The Veteran stated that because his MOS required him to 
carry large amounts of ammunition in the supply field, his body 
suffered wear and tear.  (Id.)  The Veteran also indicated on his 
VA Form 9 that he used to believe that the pain in his bilateral 
shoulders, hips, knees, and elbows was related to anthrax shots 
in service; however, he now believes the diagnosed conditions 
have occurred as a result of the physical demand on his body 
incurred because of the rigors of his MOS, ancillary tasks, and 
physical training from each deployment.  

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  The Board finds that the Veteran's 
testimony and statements regarding his military duties are 
consistent with his MOS as an ammunition specialist and that he 
suffered an in-service event or injury.  

In that regard, it is further noted that the Veteran's service 
treatment records reflect that he sought treatment in service for 
the claimed disabilities.  An April 11, 2005, service treatment 
record indicates that the Veteran complained of right shoulder 
pain for the past 3 months.  An October 25, 2005, service 
treatment record reflects that the Veteran was seen for 
complaints of pain in his shoulders, hips, knees, and right heel.  
The Veteran was given an Individual Sick Slip for his pain in 
these joints noting no physical training, weight lifting over 40 
pounds, climbing, or repetitive bending.  The pertinent 
assessment was plantar fasciitis.  The Veteran was given 
Individual Sick Slips in March and June 2005 because of, among 
other things, right shoulder pain.  A November 2005 report of 
medical assessment indicates that the Veteran complained of a 
sore left elbow for the past four months.  

Regarding evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service, the Veteran testified that the symptoms he 
presently has have remained the since they started in service.  
(See September 2009 Board Tr. at 12.)  The Veteran is competent 
to testify as to symptoms, which are non-medical in nature.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Veteran is 
also competent to report what occurred during service.  See 
Washington v. Nicholson, 19 Vet. App. 363, 368 (2005); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence).  Additionally, post-
service VA treatment records reflect that the Veteran has sought 
treatment for the disabilities at issues.  See, e.g., VA 
treatment records dated in February 2009, October 2008, April 
2008, December 2007, October 2007, October 2006, December 2005.  
As there is insufficient medical evidence to determine whether 
these disabilities are related to service, a VA examination to 
obtain medical opinions is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
February 2009 until the present from the 
Albany, New York VAMC, or any other VA 
facility where the Veteran has received, or 
is receiving, treatment, excluding records 
already associated with the claims file.  

2.  Obtain confirmation concerning the 
Veteran's ACDUTRA in 2006 and 2007 (as 
indicated on the April 2007 notice of 
disagreement forms).  Additionally, obtain 
confirmation regarding all of the Veteran's 
several periods of active service, to 
include a recent period of active duty that 
reportedly began in August 2009.  

3.  Following the completion of the above, 
take action to secure all active duty 
service and ACDUTRA treatment records from 
the Veteran's multiple periods of service, 
excluding those records already associated 
with the claims file.

4.  After all records identified above have 
been obtained and associated with the 
claims file, schedule the Veteran for an 
appropriate VA examination for purposes of 
determining the current nature, extent and 
etiology of all the disabilities at issue.  
All appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should answer the following 
questions for each currently diagnosed 
disability, to include disabilities of the 
right shoulder, left shoulder, right hip, 
left hip, right knee, right heel, right 
elbow, and left elbow:

a)	Is it at least as likely as not (i.e., 
a 50 percent or greater probability) 
that the current disability is related 
to an event, injury, or disease in 
service?  (For purposes of addressing 
this nexus question, it is to be 
assumed, as found above, that an in-
service event or injury was incurred 
during service.)

b)	Is it at least as likely as not (i.e., 
a 50 percent or greater probability) 
that arthritis (if present) was 
manifested in service or within one 
year of separation from service for 
the claimed disabilities?  

In responding to the opinion requests, the 
examiner is specifically asked to review 
and address the Veteran's complaints of 
pain as noted in his service treatment 
records, to include those dated August 20, 
1996 (right knee), April 11, 2005 (right 
shoulder), October 25, 2005 (shoulders, 
hips, knees, and right heel), and in 
November 2005 (left elbow).

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant 
evidence of record as appropriate, 
should be provided for all opinions 
expressed.  If the examiner is unable to 
provide a requested opinion, a supporting 
rationale must be given concerning why the 
opinion cannot be provided.

5.  Thereafter, readjudicate the issues on 
appeal, considering all evidence of record.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as appropriate.


An appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2009). 




_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

